Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This Office-Action acknowledges the Amendment filed on 10/4/2021 and is a response to said Amendment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10, 12, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-8, 10, 12, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
	The limitation of “2accessing video content of a game play of a video game player in a video game, wherein 3the video content is associated in a data store with an identifier of an activity completed by the 4video game player in the video game and with data indicating a start of the activity, an end of the 5activity, and an outcome of completing the activity, and wherein the identifier of the activity is 6included in program code of the video game;  7determining that the data indicates that the outcome is a successful completion of the 8activity; 9 determining, through a hierarchy, that the activity is a parent of sub-activities; 11generating information about the activity and sub-activities, wherein the information 12includes links to video portions of the video content, wherein the video portions correspond to the sub-activities as shown in the video content” is reasonably and broadly interpreted as covering performance of the limitation in the mind but for the recitation of generic computer components.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	In this case, the limitations described above is viewed as being directed towards “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” which falls within the Mental Processes grouping of abstract ideas. This is because what is described by the limitations can be done so manually. For 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of accessing video content to determine event data and generating video content for presenting information to a user on a computer. In this case, this is seen as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Such limitation are not indicative of integration into a practical application – see MPEP 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a 
	Claims 2-8, 12, 19-20 do not remedy the deficiencies of claim 1, 10, 18, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Mental Process” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
	
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zahn et al., US 20140370979 (Zahn) in view of Thompson et al., US 20140349750 (Thompson).
Regarding Claims 1, 10, 18. 
Zahn discloses of a method/system/non-transitory computer storage media that comprises:
2one or more processors (para 42-43);

2accessing video content of a game play of a video game player in a video game, wherein 3the video content is associated in a data store with an identifier of an activity completed by the 4video game player in the video game and with data indicating a start of the activity, an end of the 5activity, and an outcome of completing the activity, and wherein the identifier of the activity is 6included in program code of the video game (Abstract, para 17-23, 26-28, 35, 39-41. The system generates videos content in the form of video game clips that are related to game play of a player that are stored in a video database, wherein there is meta data associated to said video game clips that describe what users are doing, where they are in their games, what inventory or abilities they have, and so on, in which such video game clips can be retrieved and provided to other players as means of providing help. The meta data related to the videos can contain various information such as start-end times as well as if a player was successful in the completion of an activity, such as winning a race or beating a boss.);  
7determining that the data indicates that the outcome is a successful completion of the 8activity (para 26-28, 39. Outcomes such as completing a race or beating a boss is interpreted as a successful completion of an activity.);  
9generating information about the activity, wherein the portion corresponds to the activity as shown in the 11video content or to a set of tasks within the activity (Fig 3, elem 331-332. Para 15-16, 21-23, 25-26, 32, 37-38, 41. The videos retrieved have pertinent information in the form of meta data and that are presented to user are to the portion of 
Zahn failed to teach explicitly disclose determining, through a hierarchy, that the activity is a parent of sub-activities; and 11generating information about the sub-activities, wherein the information 12includes links to video portions of the video content, wherein the video portions correspond to the sub-activities as shown in the video content; and 12presenting the information in a user interface to a user.  
However, Thompson teaches of a video clip presentation system (Abstract) that teaches determining, through a hierarchy, that the activity is a parent of sub-activities (Fig 12, para 115, 139, 143. Users can request video clips that represent activities being performed. For example, if the activity is that of football, then that means it is a parent activity of a plurality of sub-activities related to the parent activity. For example, the figure depicts how “Sports” activity is a parent of the “Football” activity, which is a parent of the “Teams” and “Athletes” activities, which are the parents of “Seahawks” and “Payton Manning” activities respectively.); and 11generating information about the sub-activities, wherein the information 12includes links to video portions of the video content, wherein the video portions correspond to the sub-activities as shown in the video content (Fig 10, elem 1022, para 115. In this case, the clip queue shows sub-activities, such as 15-yard completion, an interception, and a quarterback sack.); and 12presenting the information in a user interface to a user (Fig 10, elem 1022, para 115-116. The clip queue that is presented to the users is interpreted as the interface that provides video portions that correspond to sub-activities in the video content. In other words, the “15-yard completion” video clip is interpreted as a link that a user can click on which would 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Thompson’s teachings with Zahn and Thompson because it can present video clips associated with Zahn’s invention to user individually or may be combined with one or more other clips for transmission to the client device for presentation as taught by Thompson.


Zahn and Thompson disclose the method of claim 1. Zahn further discloses further including: 
2recording the game play of the video game player as the video content (para 17);
3while recording the game play, receiving one or more events that include the identifier, 4the start, the end, and the outcome (para 17-18, 21, 35, 40-41); 
5generating one or more associations of the video content with the identifier and of the video 6portion of the video content with the start and the end (Fig 3, elem 331-332. Para 15-16, 21-23, 26, 32, 37-38.); and 
7storing the one or more associations in the data store (para 17).  

Regarding Claim 13. 
Zahn and Thompson disclose the method of claim 2. Zahn and Thompson further including: 

4storing, in the data store (Zahn: Abstract, para 4, 16, 40), an indication of the video content being shared, wherein the links are5 included in the information based on the indication (Thompson: para 145, 744. Since Zahn teaches meta data being related to game content that is being shared and generated to other players, this would mean that the data related to the user wanting to share a game segment (such as indicating that he/she wants video content to be shared as taught by Thompson) would also be stored as well when combined with Zahn because both are analogous art to one another as they both teach the sharing of video game content with other players.).  

Regarding Claim 14. 
Zahn and Thompson disclose the method of claim 3. Zahn and Thompson, wherein the information is presented in a window over video 2game content of the video game (Zahn: Fig 3, elem 331-333, para 32), and further including:  
3receiving a user selection of the links presented in the window (Zahn: para 23; Thompson: Fig 10, elem 1022, para 115-116. Selection of an element in a game is interpreted as a user selection of view the video game content as taught by Zahn. Thompson teaches that players can be provided with links to video content in a video queue. In this case, the combination of Zahn and 
receiving the video content from the content system based on the user selection (Zahn: para 23; Thompson: Fig 10, elem 1022, para 45, 115-116, 569.).  
33
Regarding Claim 5. 
Zahn and Thompson disclose the method of claim 4. Zahn further discloses:
presenting the video content of the game play over the video game content of the video 3game based on a user selection of the video content presented in the window (Fig 3, elem 331-333; para 23, 32. Video game content being overlaid over a game map is interpreted as video content of the game play over the video game content of the video 3game as a result of the user interacting with one of the game elements, elem 331-333, on the map.).  

Regarding Claim 17. 
Zahn and Thompson disclose the method of claim 4. Zahn further discloses wherein the window further includes a map that corresponds to a 2zone within the video game, wherein the map indicates an estimated position of where a plurality 3of video game players completed the activity within the zone (Fig 3, elem 331-333; para 26, 32, 38.).  

Regarding Claim 18. 
Zahn and Thompson disclose the method of claim 4. Zahn further discloses wherein the window further includes information about using a 2mechanic to complete the activity based on a history of use of the mechanic by a plurality of 3video game players (para 27, 30. A mechanic is interpreted as aspect of the activity that allowed the player to complete the activity, such as the armor worn as well as the level difficulty.).  

Regarding Claim 12. 
Zahn and Thompson disclose the computer system of claim 10. Zahn further discloses wherein the portion of the video content shows a use 2of a mechanic by the video game player to complete the activity (para 30), and wherein the execution of 3the computer-readable instructions further configure the computer system to:  
4rank the video content relative to one or more other video contents that show the activity, 5wherein the video content is ranked based on an availability of the mechanic to the user (para 31-32, 37).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zahn et al., US 20140370979 (Zahn) in view of Thompson et al., US 20140349750 (Thompson) and in further view of Perry, US 20170087475 (Perry)
Regarding Claim 16. 

(i) a first 2option to present the video content of the game play adjacent to and simultaneously with a 3presentation of the video game content of the video game, or (ii) a second option to present the 4video content of the game play in a picture-in-picture window over and simultaneously with the 5presentation of the video game content of the video game.  
However, Perry teaches of a game content sharing system (Abstract) that acquires meta data/telemetry data related to a player’s game play (para 8) that allows for sharing of such game content (para 37-38, 40) that teaches that when it comes to first user being able to watch game play content of a different a second user, such gaming content can be presented in a picture-in-picture format over the game display of the first user (para 10, 106) because allowing the users to view the game play of a player, enhances the users interest as it allows them to get familiarized with the controls and logic of the video game, thereby increasing the interest of the users leading to satisfactory game play experience (para 107).
Therefore, it would be obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate Perry’s teachings with Zahn and Thompson because allowing the users to view the game play of a player, enhances the users interest as it allows them to get familiarized with the controls and logic of the video game, thereby increasing the interest of the users leading to satisfactory game play experience as taught by Perry.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zahn et al., US 20140370979 (Zahn) in view of Thompson et al., US 20140349750 (Thompson) and in further view of Behmaram-Mosavat et al., US 20130059634
Regarding Claim 119. 
Zahn discloses the one or more non-transitory computer-readable storage media of claim 18 but failed to teach wherein 2the activity is a task from a plurality of tasks that form a second activity, wherein the operations 3further include: 4presenting, in the user interface, a window in a first state, the window identifying the 5second activity and presented over video game content of the video game; 6presenting the window in an expanded state upon a user selection of the second activity, 7the window in the expanded state identifying the tasks of the second activity; and 8updating the window in the expanded state to show the information about the activity 9upon a user selection of the activity from the tasks of the second activity.  
	However, Behmaram-Mosavat teach of a gaming system for helping players complete an activity (Abstract, para 13) wherein 2the activity is a task from a plurality of tasks that form a second activity (Fig 1-2; para 12-13, 15-17. The figure shows that there are sub-tasks that can be completed for a task. The individual sub-tasks that for a task are interpreted as the activities from among a plurality of activities that form a second activity.), wherein the operations 3further include: 
4presenting, in the user interface, a window in a first state, the window identifying the 5second activity and presented over video game content of the video game (Claim 1; Fig 1, elem 110, 115; para 15-16. The figure depicts a game world in which the player is 
6presenting the window in an expanded state upon a user selection of the second activity, 7the window in the expanded state identifying the tasks of the second activity (Claim 1; Fig 2, para 17-18. The figure is interpreted as the expanded state of the second activity that comprises a plurality of sub-tasks the player must complete in order to accomplish the second activity of “getting into the lost temple”. The user selection that results in the expanded state that identifies the tasks of the second activity is interpreted as the user making the selection to receive hints.); and 
8updating the window in the expanded state to show the information about the activity 9upon a user selection of the activity from the tasks of the second activity (Fig 2; para 15, 17-18. The expanded window shows the information about the activities the player is expected to complete in order to complete the second activity when the player makes the selection to receive a hint) because it can help provide guidance to the player during came play that would help facilitate the player’s accomplishment of a task (para 12).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Behmaram-Mosavat’s teachings with Zahn and Thompson because it can help provide guidance to the player during came play that would help facilitate the player’s accomplishment of a task as taught by Behmaram-Mosavat.


Allowable Subject Matter

Claim 20 is allowed over prior art but currently stands rejected under USC 101.

Response to Arguments

Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. Applicant states:
“As a first example, the claim elements "apply the judicial exception with, or by use of, a particular machine," as the claims recite computer components (e.g., a "computing system," a "data store"). 
As a second example, the claim elements clearly "add[] a specific limitation other than what is well-understood, routine and conventional in the field" or "add[] unconventional steps  that confine the claim to a particular useful application." As explained in Berkheimer v. HP Inc. (Appeal No. 2017-1437) (Fed. Cir. 2018): 
The second step of the Alice test is satisfied when the claim limitations "involve more than performance of 'well understood, routine, [and] conventional activities previously known to the industry."' Content Extraction, 776 F.3d at 1347-48 (quoting Alice, 134 S. Ct. at 2359). The question of whether a claim element or combination of elements is well-understood, routine and conventional to a skilled artisan in the relevant field is a question of fact. Any fact, such as this one, that is pertinent to the invalidity conclusion must be proven by clear and convincing evidence. See Microsoft Corp. v. i4i Ltd. P'ship, 564 U.S. 91, 95 (2011).... 
Here, the claims involve more than performance of "well understood, routine, [and] conventional activities previously known to the industry." For example, at least the following limitations in independent claim 1 are not conventional: "determining, through a hierarchy, that the activity is a parent of sub-activities" and "generating information about the activity and sub- activities, wherein the information includes links to video portions of the video content, wherein the video portions correspond to the sub-activities as shown in the video content." The Office Action has provided no evidence showing that the combination of steps is conventional. Further, as explained above, these features provide for advantages over conventional systems, and they do so in light of the unique circumstances of modern video game play. Accordingly, Applicant submits that at least this combination of limitations forms an "inventive concept" and hence constitute "significantly more" under Step 2B.”
	The Examiner disagrees. With regard with the judicial exception being applied with, or by use of a particular machine, the applicant states in the specification (PGPub 20210146244) that the computing device can be that of a general purpose computer (para 37). With regard to adding a specific limitation other than what is well-understood, routing and conventional in the field or adding unconventional steps that confine the claim to a particular useful application, the Examiner also disagrees because what is described is interpreted as a mental process that is otherwise computerized as explained USC 101 rejection above. With regard to the new limitations, the Examiner 
	The Examiner does believe that by expanding upon how such “help” is presented would be helpful in directing the claimed invention towards something “significantly more”. For example, the Examiner used an example in which an individual can provide links to a player seeking help as encompassing the claimed invention, however an individual cannot present “maps” for presenting such help and can be viewed as practical application for presenting such help.

With regard to the applicant’s arguments against the USC 103 rejection, the applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715